Tap.bell, J.,
delivered the opinion of the court:
An election Was pending in Lee county, for the location of the court-house, and other county buildings. There were several rival localities, and among others, Tupelo. As an inducement for the selection of,Tupelo, the appellant executed to the board of police his bond;, in writing, donating to the use of the county, ten acres of land in Tupelo, provided that place should be chosen by the electors, Tupelo was successful, feat Mr. Reese, for reasons given, declined to *640complete his promise. Hence, a bill for specific performance. A demurrer thereto was sustained, and a writ of error was prosecuted to the high court of errors and appeals. In reversing the decree of the court below, our predecessors declared the law upon the whole case. The cause being remanded, there was an answer, which was made a cross-bill, and answer thereto, and testimony, upon which, on final hearing, there was a decree for specific performance, and hence another appeal. It is assigned for error, only, that the court erred in its decree. Referring to the determination of this case by our predecessors, as settling the law governing it: Laws of Miss., 1866, p. 32, § 4; act creating Lee county; 24 Miss., 9; Code 1867, art. 20, p. 417; ib., art. 34, p. 419; 23 Miss., 548; 10 S. & M., 237; Const. 1857, § 20, art. 4; Const. 1865, § 20, art. 4; Const. 1870, § 20, art. 6 ; Code of 1871, art. 4, p. 273 ; ib., § 1367; the decree appealed from is affirmed, and the cause remanded for further proceedings, in accordance therewith.